Citation Nr: 1141183	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-19 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for lumbar strain.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed and continued a previous denial of the Veteran's service connection claim.  

In his April 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the local RO.  In June 2009, he withdrew his hearing request.  38 C.F.R. § 20.704 (2011).

In a January 2010 decision, the Board denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for lumbar strain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Joint Motion for Partial Remand (Joint Motion), the Court was asked to vacate the January 2010 Board decision to the extent that it found that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for lumbar strain had not been received and remanded the appeal to the Board.  In June 2011, the Court issued an Order granting the Joint Motion and remanded that part of the Board's decision that found that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for lumbar strain had not been received for compliance with the instructions in the motion.

In the January 2010 decision, the Board also remanded the issue of entitlement to service connection for multiple sclerosis to the RO via the Appeals Management Center (AMC) for additional development.  That issue is still pending at the RO/AMC and will not be addressed in this decision.

In compliance with the Court's Order, this appeal is REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required on his part.

REMAND

The Veteran contends that he has a current lumbar strain that he incurred as a result of his active service.  In this regard, the Board observes that, at a March 1975 VA examination, he reported that he had total disability due to a lower back injury and gave a history of lumbosacral strain during his active service.  As such, the Veteran alleges that service connection is warranted.

In a January 2008 statement in support of his claim, the Veteran contended that he received treatment at the Cincinnati, Ohio, VA Medical Center (VAMC) for back spasms upon his separation from active service.  Additionally, in a March 2008 statement, the Veteran's mother, P. S. R., also contended that the Veteran sought treatment for his back condition from the VA hospital in Cincinnati immediately following his separation from active service.  She reported that x-rays were taken at that time.  A review of the Veteran's claim file reveals that records of the Veteran's treatment from the Cincinnati VAMC have not been associated with the claims file.  Moreover, it does not appear that any efforts have been made by VA to obtain these records.  Pursuant to the duty to assist, VA must make all reasonable attempts to obtain the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records from the Cincinnati VA Medical Center dated from April 1972 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

